Exhibit 10.4

 

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is entered into as of
March 11, 2008, by and among Petroleum Engineers, Inc., a Louisiana corporation
(“PEI”), Stratum Holdings, Inc., a Nevada corporation (“Stratum”), CYMRI,
L.L.C., a Nevada limited liability company (“CYMRI”), and Triumph Energy, Inc.,
a Louisiana corporation (“Triumph”).  Stratum, CYMRI and Triumph are referred to
as the “Stratum Parties”.

 

BACKGROUND

 

A.                                   Pursuant to a Securities Purchase Agreement
dated the date hereof (the “Purchase Agreement”), by and among Hamilton
Acquisition, Inc., a Delaware corporation (“HAI”), Stratum and CYMRI, HAI will
acquire all the issued and outstanding capital stock of PEI from Stratum.  CYMRI
and Triumph are direct or indirect wholly-owned subsidiaries of Stratum.

 

B.                                     The parties to the Purchase Agreement
recognize that it is advisable for the Stratum Parties to provide to PEI:
(i) the administrative, accounting support and other services for a transitional
period described on Annex A to this Agreement (the “Stratum General Services”);
(ii) the information technology services for a transitional period described on
Annex B to this Agreement (the “Stratum IT Services”); and (iii) the certain
services related to the transfer of property, files and other information
described on Annex C to this Agreement (the “Stratum Transfer Services” and
together with the Stratum General Services and the Stratum IT Services, the
“Stratum Services”).

 

C.                                     The parties to the Purchase Agreement
also recognize that it is advisable for PEI to provide to the Stratum Parties:
(i) the administrative, accounting support and other services for a transitional
period described on Annex A to this Agreement (the “PEI General Services”); and
(ii) the information technology services for a transitional period described on
Annex B to this Agreement (the “PEI IT Services” and together with the PEI
General Services, the “PEI Services”).

 

D.                                    The execution of this Agreement is a
condition to the consummation of the transactions contemplated by the Purchase
Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Transition Services.

 

(a)                                  For purposes of this Agreement:

 

(i)                                     “Recipient” means PEI with respect to
the Stratum Services and the Stratum Parties with respect to the PEI Services.

 

--------------------------------------------------------------------------------


 

(ii)                                  “Service Provider” means the Stratum
Parties with respect to the Stratum Services and PEI with respect to the PEI
Services.

 

(iii)                               “Services” means the Stratum Services or the
PEI Services, as applicable.

 

(b)                                 In consideration of the consummation of the
transactions contemplated by the Purchase Agreement, the Service Provider will
provide the Services to the Recipient for a term commencing on the date of this
Agreement and ending at the time specified with respect to each such Service
indicated as applicable on Annex A, Annex B and Annex C (and with respect to
each such Service, at a cost indicated as applicable on Annex A, Annex B and
Annex C); provided, however, the Stratum Parties and PEI each acknowledge and
agree that the aggregate cost of all of the Stratum General Services on Annex A
(other than the “Stratum office space” indicated in Annex A at a cost of $1,500
pro rated rent per month) and the aggregate cost of all of the PEI General
Services on Annex A are intended to be offset and result in no (i.e., zero) net
cost to either PEI or the Stratum Parties.  Each respective Recipient is under
no obligation to continue to use any of such Services and may terminate any or
all of such Services upon written notice to the Service Provider.

 

(c)                                  For any applicable Stratum IT Services or
PEI IT Services indicated on Annex B, the Service Provider will periodically,
but not more frequently than semi-monthly, submit to the Recipient statements of
amounts due (based on actual hours and the applicable rates) in accordance with
Annex B; provided, further, that all amounts billed and payable in accordance
with Annex B will be paid within 30 days after receipt of each such statement
hereunder.

 

(d)                                 For the rent payable by PEI to the Stratum
Parties (as indicated under “Stratum office space” in Annex A), the Stratum
Parties shall prepare a statement of amount due (based on a pro rated
calculation for the number of days occupied and the applicable $1,500 rent cost
per month) and submit such statement to PEI upon vacating the applicable
premises and PEI shall pay such invoiced amount within 15 days after receipt of
such statement hereunder.

 

2.                                       Responsibility.  The Service Provider
will use those efforts and degree of care in providing the Services that are
comparable to those used by the Service Provider for its own account in
providing services, activities and work similar in nature to the Services.  To
the extent reasonably possible, the Services will be substantially similar in
nature and quality to the services provided or otherwise made available by the
Service Provider to the Recipient immediately prior to the date of this
Agreement.

 

3.                                       Confidentiality.

 

(a)                                  The Service Provider acknowledges that in
connection with the performance of the Services it may have access to
confidential information of the Recipient, including, without limitation,
financial and operating results, internal accounting reports and systems,
customer lists, consultant lists, vendor names, and employee information (the
“Confidential Information”).  The Service Provider must keep all Confidential
Information in

 

2

--------------------------------------------------------------------------------


 

strict confidence and, except as may be necessary to perform the Services or as
may be otherwise required by applicable law, must not use any Confidential
Information for any purpose other than for the Recipient’s exclusive benefit or
disclose any portion of any Confidential Information to any third party without
the prior written consent of the Recipient.  The Service Provider must use the
same degree of care to protect the Confidential Information as it uses to
protect its own confidential information, but, in no event, may the Service
Provider use less than a commercially reasonable degree of care to protect the
Confidential Information.  Information will not constitute Confidential
Information which (i) is in or enters the public domain through no fault or
wrongful action of the Service Provider, or (ii) after the termination of this
Agreement, is independently developed by the Service Provider or is received by
the Service Provider from a third party which, to the knowledge of the Service
Provider, is not subject to any legal restriction on its right to use and
disclose such information.

 

(b)                                 The Service Provider acknowledges that any
unauthorized disclosure or use of any Confidential Information would cause
irreparable harm and significant injury, the degree of which may be difficult to
ascertain, to the Recipient.  Accordingly, the Service Provider agrees that the
Recipient will have the right to injunctive relief from a court of competent
jurisdiction, as well as the right to pursue any and all other rights and
remedies available at law or in equity for such a breach.

 

4.                                       Duration and Termination.

 

(a)                                  This Agreement is effective as of the date
hereof and will continue until the expiration or termination of this Agreement
upon the earliest to occur of the following:

 

(i)                                     the latest expiration date for the
provision of all the Services by the Service Provider set forth in Annex A,
Annex B or Annex C;

 

(ii)                                  each Recipient notifies the Service
Provider that it terminates all of the Services that have not been previously
terminated in accordance with Section 1;

 

(iii)                               the mutual written consent of the parties;

 

(iv)                              either the Stratum Parties (as a group) or PEI
provides written notice of termination to the other party, in the event that the
other party commences a case as debtor under Title 11 of the United States Code
or any similar proceeding for the relief of debtors, or has any such case or
proceeding commenced against it which is not vacated within 60 days of such
commencement, or otherwise ceases to function as a going concern; and

 

(v)                                 either the Stratum Parties (as a group) or
PEI provides written notice of termination to the other party, in the event that
the other party defaults in the performance of its obligations under this
Agreement in any material respect and such default continues for 10 days
following written notice to the other party specifying such default in
reasonable detail.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Upon the expiration or termination of this
Agreement pursuant to this Section 4, the rights and obligations of the parties
will terminate, except for the rights and obligations of the parties under
Section 3, which will survive such expiration or termination without limitation;
provided, however, that the termination of this Agreement will not relieve any
party of its payment obligations for Services provided under this Agreement. 
Upon such expiration or termination, the Stratum Parties and PEI will cease to
have any obligation to provide any Services, and each party will promptly
deliver to the other all data, programs, software materials, and other
properties owned by the other and held by it in connection with the performance
of its obligations under this Agreement.  Each party will assist the other at
such other party’s reasonable request and expense in effecting an orderly
termination of this Agreement.

 

5.                                       Relationship of Parties.  No Service
Provider will act or represent or hold itself out as having authority to act as
an agent or partner of the Recipient, or in any way bind or commit the Recipient
to any obligations.  Nothing contained in this Agreement will be construed as
creating a partnership, joint venture, agency, trust or other association of any
kind, each party being individually responsible only for its obligations as set
forth in this Agreement.  The employees (or contractors) performing the services
contemplated by this Agreement will remain employees (or contractors) of each
respective Service Provider.

 

6.                                       Successors and Assigns.  This Agreement
will be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  Neither this Agreement nor any
right, interest or obligation under this Agreement may be assigned by any party
to this Agreement without the prior written consent of the other parties hereto
and any attempt to do so will be void.

 

7.                                       Governing Law.  This Agreement will be
governed by and construed and enforced in accordance with the laws of the State
of Delaware without giving effect to its conflict of laws principles.

 

8.                                       Entire Agreement.  This Agreement and
the Annexes attached hereto contain the entire understanding of the parties
hereto with respect to the subject matter contained herein.  There are no
restrictions, promises, warranties, covenants, or undertakings, other than those
expressly provided for herein.  This Agreement and the Annexes supersede all
prior agreements and undertakings between the parties with respect to such
subject matter.

 

9.                                       Severability.  If any one or more
covenants or agreements provided in this Agreement should be contrary to law,
then such covenants or agreements will be null and void and will in no way
affect the validity of the other provisions of this Agreement, which will
otherwise be fully effective and enforceable.

 

10.                                 Further Assurances.  Each party will
cooperate and take such action as may be reasonably requested by the other party
to carry out the provisions and purpose of this Agreement and the transaction
contemplated hereby.

 

4

--------------------------------------------------------------------------------


 

11.                                 Amendment and Waiver.  No waiver,
modification, amendment of any provision of this Agreement, or any consent will
be effective unless specifically made in writing and duly signed by the party to
be bound thereby.  No waiver of any term or condition of this Agreement, in any
one or more instances, will constitute a waiver of the same term or condition of
this Agreement on any future occasion.

 

12.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which will be deemed an original
and all of which together will constitute one and the same agreement.

 

* * * * *

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the date first written above.

 

PEI:

STRATUM PARTIES:

 

 

PETROLEUM ENGINEERS, INC.

STRATUM HOLDINGS, INC.

 

 

 

 

By:

 

/s/ Charles R. Brown II

 

By:

 

/s/ D. Hughes Watler, Jr.

Its:

 

Chief Executive Officer

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

 

CYMRI, L.L.C.

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth L. Thomas

 

Its:

 

Chief Financial Officer

 

 

 

 

 

 

 

TRIUMPH ENERGY, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Kenneth L. Thomas

 

Its:

 

Chief Financial Officer

 

--------------------------------------------------------------------------------